Case 18-12012-LSS Doc1014 Filed 09/11/20 Page1of7

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited Case No.: 18-12012 (LSS)
liability company, ef al.',
(Jointly Administered)
Debtors.

 

Re: Docket No. 979

 

Hearing Date: September 15, 2020 at 3:30 p.m. (ET)
PLAN ADMINISTRATOR’S SUPPLEMENT TO HIS FOURTH (NON-SUBSTANTIVE)
OBJECTION TO CERTAIN (A) DUPLICATIVE
CLAIMS AND (B) INSUFFICIENT DOCUMENTATION CLAIMS

John Roussey (the “Plan Administrator”), acting on behalf of Open Road Films, LLC,

and its affiliated former debtors and debtors in possession (collectively, the “Debtors” and

 

subsequent to the Effective Date’ the “Liquidating Debtors”), by and through his undersigned
counsel, hereby files this supplement (the “Supplement”) to his Fourth Omnibus Objection to
Certain (A) Duplicative Claims and (B) Insufficient Documentation Claims (the “Fourth
Omnibus Objection”), filed on May 29, 2020 [Docket No. 979], and requests entry of an order
(the “Revised Proposed Order”) substantially in the form attached to this Supplement as Exhibit
A. In support of this Supplement and the Fourth Omnibus Objection, the Plan Administrator
submits the Supplemental Declaration of Peter Hurwitz (the “Supplemental Hurwitz

Declaration”), attached hereto as Exhibit B and the Declaration of Beth E. Levine (the “Levine

 

! The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.). The Debtors’
address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
11 cases.

2 Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Fourth Omnibus
Objection.

1
DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc1014 Filed 09/11/20 Page 2of7

Declaration” and collectively with the Supplemental Hurwitz Declaration, the “Declarations),
attached hereto as Exhibit C. In further support of Fourth Omnibus Objection, the Plan
Administrator represents as follows:
Background
1. On June 26, 2020, in anticipation of the July 1, 2020 hearing on the
Fourth Omnibus Objection (the “July 1 Hearing”), the Plan Administrator submitted a
Certification of Counsel Regarding Plan Administrator’s Fourth (Non-Substantive) Objection
to Certain (A) Duplicative Claims and (B) Insufficient Documentation Claims [Docket No.
1001] in which he provided a revised proposed order (the “Proposed Order”) relating to the
Fourth Omnibus Objection.
2. At the July 1 Hearing, the Court indicated that it would grant the Fourth
Omnibus Objection as to the creditors listed on Exhibit 1 to the Proposed Order (duplicate
claims),? but declined to grant the Objection as to the claims listed on Exhibit 2 to the Proposed
Order (insufficient documentation) without a further showing from the Plan Administrator as to
why those claims were insufficient.
3. Since the July 1 Hearing, the Plan Administrator has resolved certain of
the claims listed on Exhibit 2 to the Proposed Order. In addition, the Plan Administrator has
determined to withdraw his objection to certain of the claims listed on Exhibit 2 to the

Proposed Order, and, accordingly, simultaneously with the filing of this Supplement, the Plan

 

3 On September 2, 2020, this Court the Plan Administrator submitted his “Certification of Counsel Regarding Plan
Administrator’s Fourth (Non-Substantive) Objection To Certain (A) Duplicative Claims and (B) Insufficient
Documentation Claims [Docket No. 1012] which provided a Proposed Order expunging certain duplicative claims
objected to in the Fourth Omnibus Objection.

2
DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc1014 Filed 09/11/20 Page 3of7

Administrator is filing a Notice of Withdrawal of Objection listing the claims with respect to
which the Fourth Omnibus Objection is being withdrawn.

4, As aresult, the only remaining claims (the “Remaining Insufficient
Documentation Claims”) for which the Plan Administrator currently seeks disallowance and

expungement in full are the following claims:

 

 

 

 

Name of Claimant Claim Claim Reason for
Number Amount Disallowance

BRIGADE MARKETING LLC Insufficient
ATTN: TOM CUNHA 113 $116,625.00 | documentation attached
116 WEST 23RD ST STE 500 to claim.
NEW YORK, NY 10011
SCREEN ENGINE ASI LLC Insufficient
ATIN: NICK SINGER, LEGAL DEPT 37 $46,255.76 | documentation attached
1925 CENTURY PK EAST, SUITE 950 to claim.
LOS ANGELES, CA 90067
THINKLATINO INC No documentation
ATIN: ROCIO PRADO KISSLING 3 $36,440.00

im 4
24311 SYLVAN GLEN RD attached to claim.

CALABASAS, CA 91302

 

TOTALLYHER MEDIA LLC
JOSH ELLINGWOOD 148 $25,000.00
5140 GOLDLEAF CIR, 1ST FL
LOS ANGELES, CA 90056

No documentation
attached to claim.

 

 

 

 

 

 

5. As set forth below, and in the Declarations, each of the Remaining

Insufficient Documentation Claims is a claim that does not include adequate information or

 

4 The Plan Administrator has also objected to Claim No. 3 in its Fifth Omnibus Objection and, to the extent that
this Objection is not granted, secks to have the claim disallowed and expunged as unsupported by the Debtors’
Books and Records.

5 The Plan Administrator has also objected to Claim No. 148 in its Fifth Omnibus Objection and, to the extent that
this Objection is not granted, seeks to have the claim disallowed and expunged as unsupported by the Debtors’
Books and Records.

3
DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc1014 Filed 09/11/20 Page4of7

documentation. Accordingly, each of the Remaining Insufficient Documentation Claims should
be disallowed and expunged.
SUPPLEMENTAL BASES FOR OBJECTION

6. As set forth in the Supplemental Hurwitz Declaration, the Remaining
Insufficient Documentation Claims either contain no supporting documentation or information
or do not contain sufficient documentation to substantiate the claims asserted therein as required
by Bankruptcy Rule 3001.

A. Claim No. 113 Filed By Brigade Marketing, LLC

7. Claim number 113 (“Claim No. 113”) was filed by Brigade Marketing
LLC as a general unsecured claim in the amount of $116,625.00. It provides no supporting
documentation.

8. The Plan Administrator and his professionals have reviewed the Debtors’
books and records and, after reasonable efforts, have been unable to locate any documentation
that would substantiate Claim No. 113, whether in full or in part.

B. Claim No. 37 Filed By Screen Engine ASI LLC

9. Claim number 37 (“Claim No. 37”) was filed by Screen Engine ASI LLC
(“Screen Engine’) as a general unsecured claim in the amount of $46,255.76, Claim No. 37
provides no supporting documentation. Rather, it provides that “[d]ocumentation of the
services provided is available but is subject to privacy. Screen Engine/ASI LLC will submit
invoices provided to Global Road/Open Road upon request of the Court.”

10. As set for the in the accompanying Declaration of Beth E. Levine, on

April 20, 2020, counsel for the Plan Administrator emailed Nick Singer, General Counsel for

4
DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc1014 Filed 09/11/20 Page5of7

Screen Engine and requested the documentation referenced in Claim No. 37, but received no
response. Nor did Screen Engine provide this documentation despite effective service of the
Fourth Omnibus Objection as reflected in the proof of service accompanying it. The Plan
Administrator and his professionals have reviewed the Debtors’ books and records and, after
reasonable efforts, have been unable to locate any documentation that would substantiate Claim
No. 37, whether in full or in part.

C. Claim No. 3 Filed By ThinkLatino Inc.

11. Claim Number 3 (“Claim No. 3”) was filed by ThinkLatino, Inc. as a
general unsecured claim in the amount of $36,440.00. It provides no supporting documentation.
The Plan Administrator and his professionals have reviewed the Debtors’ books and records
and, after reasonable efforts, have been unable to locate any documentation that would
substantiate Claim No. 3, whether in full or in part.

D. Claim No. 148 Filed By TotallyHer Media, LLC

12. Claim Number 148 (“Claim No. 148”) was filed by TotallyHer Media,
LLC as a general unsecured claim in the amount of $25,000.00. It provides no supporting
documentation. The Plan Administrator and his professionals have reviewed the Debtors' books
and records and, after reasonable efforts, have been unable to locate any documentation that
would substantiate Claim No. 148, whether in full or in part.

13. As set forth above and in the accompanying Declarations and in the
Fourth Omnibus Objection, the Remaining Insufficient Documentation Claims fail to provide
prima facie evidence of the validity and any amount of the claim they assert, as required by

section 502 of the Bankruptcy Code and Bankruptcy Rule 3001(f), and the Plan Administrator
5

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc1014 Filed 09/11/20 Page6of7

requests that the Court disallow and expunge the Remaining Insufficient Documentation Claims
in their entirety.
RESERVATION OF RIGHTS

14, The Plan Administrator hereby reserves his rights and the rights of the
Liquidating Debtors and their estates to object in the future to any of the claims that are the
subject of the Fourth Omnibus Objection on any ground, including, but not limited to, 11 U.S.C.
§ 502(d), and to amend, modify, and/or supplement the Fourth Omnibus Objection, including,
without limitation, to object to amended or newly-filed claims.

15. | Notwithstanding anything contained in this Supplement or the attached
exhibits, nothing herein shall be construed as a waiver of any rights that the Liquidating Debtors
may have to exercise rights of setoff against the holders of such Claims.

CONCLUSION
WHEREFORE, for the reasons set forth in the Fourth Omnibus Objection and in this
Supplement and the accompanying Declarations, the Plan Administrator respectfully requests
that the Court enter the attached proposed order granting the relief requested herein and granting

such other and further relief as is just and proper.

DOCS_NY:41094.2 64202/003
Case 18-12012-LSS Doc1014 Filed 09/11/20 Page 7 of 7

Dated: September 10, 2020

DOCS_NY:41094,2 64202/003

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Robinson

 

Robert J. Feinstein (NY Bar No. 1767805)

Jeffrey W. Dulberg(CA Bar No. 181200)

Colin R. Robinson (DE Bar No. 5524)

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899 (Courier 19801)

Telephone: 302-652-4100

Facsimile: 302-652-4400

E-mail: rfeinstein@pszjlaw.com
jdulberg@pszjlaw.com
crobinson@pszjlaw.com

Counsel for the Plan Administrator
